Citation Nr: 0707247	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

During the course of this appeal, the veteran raised a claim 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  This issue has not 
been developed for appellate consideration and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's October 
2003 letter, as well as other letters, and the statement of 
the case advised the veteran of the foregoing elements of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice 
subsequently provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify, and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with a VA psychiatric examination during the course of this 
appeal.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as pertinent to his claim.

The veteran filed his claim seeking service connection for 
PTSD in September 2003.  He contends that he has developed 
PTSD as a result of an inservice motor vehicle accident.  

Historically, the veteran served on active duty in the Army 
from January 1946 to September 1947.  A review of these 
records is silent as to any treatment for PTSD.  The record 
does confirm that the veteran was injured when a jeep in 
which he was traveling ran into a steam roller.

In support of his claim, the RO has obtained all of the post 
service treatment records identified by veteran.  A review of 
these records was silent as to any diagnosis of PTSD.  

Hospitalization reports, dated in February 2003, and in 
September 2003, noted diagnoses of chronic pain; depression, 
not otherwise specified; and alcohol dependence in remission.  

In April 2004, the veteran underwent a VA examination for 
PTSD.  The VA examiner noted that the veteran's claims folder 
had been reviewed pursuant to the examination.  The report 
noted the veteran's military history, including his reported 
inservice stressor involving a motor vehicle accident.  The 
report also discussed the veteran's history of post service 
psychiatric treatment.  Following a mental status 
examination, the report concluded with diagnoses of 
depressive disorder, not otherwise specified; alcohol 
dependence in sustained partial remission; and chronic pain.  
The VA examiner noted the veteran's treatment records had 
failed to make reference to PTSD symptoms or diagnosis.

A treatment summary letter, dated in June 2004, was received 
from VA physician, C. Phillips, M.D., Chief of Psychiatry 
Services.  She reported that the veteran has a history of 
treatment for depression and suicidal ideations since May 
1977.  She also noted that it was possible that the veteran's 
inservice jeep accident contributed to his mood instability 
and depression.  A treatment report, dated in March 2005, 
noted a diagnosis of status post traumatic brain injury; 
depressive disorder, not otherwise specified; alcohol abuse, 
rule out alcohol dependence.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  The Board 
notes that this conclusion is supported by the lack of any 
post service treatment records showing a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


